DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant's election with traverse of Group I (Claims 59-74) in the reply filed on 4/1/2021 is acknowledged.  The traversal is on the ground(s) that “it would not be unde burden to search and prosecute all the claims. In particular, claims 75 and 76 define subject matter that is sufficiently linked to Group I.” (Remarks of 4/1/2021 at 1).  This is not found persuasive because (a) burden is not a criterion for evaluating unity of invention, and (b) the Remarks do not address Group IV, a tacit admission that an a priori lack of unity exists. 
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 59-77 is/are pending.
Claim(s) 75-77 is/are withdrawn from consideration.
Claim(s) 1-58 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
8/4/2019
8/5/2019
8/13/2019
5/16/2020
8/13/2020
are in compliance with the provisions of 37 CFR 1.97-1.98.  Accordingly, the information disclosure statement is being considered by the examiner, except as noted below:
Non-patent literature cite 6 on the 8/4/2019 IDS lacks page numbers. This is required by rule. 37 CFR 1.98(b)(5). The printers will not print a patent listing references lacking this information. 
Non-patent literature cite 9 on the 8/4/2019 IDS contains the wrong document number. It should read 123508. 
Non-patent literature cite 14 on the 8/4/2019 IDS lacks page numbers. This is required by rule. 37 CFR 1.98(b)(5). The printers will not print a patent listing references lacking this information. 

Non-patent literature cite 36 on the 8/4/2019 IDS lacks page numbers. This is required by rule. 37 CFR 1.98(b)(5). The printers will not print a patent listing references lacking this information. 
Non-patent literature cite 18 on the 8/4/2019 IDS lacks page numbers. This is required by rule. 37 CFR 1.98(b)(5). The printers will not print a patent listing references lacking this information. 
Non-patent literature cite 4 on the 8/5/2019 IDS lacks page numbers. This is required by rule. 37 CFR 1.98(b)(5). The printers will not print a patent listing references lacking this information. 
In general, the IDS should be reviewed for dates and page numbers/document identifiers to the extent any issues were inadvertently overlooked. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 59-69 and 72-74 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Vimalanathan, et al, Fluid dynamic lateral slicing of high tensile strength carbon nanotubes, Scientific Reports 2016; 6: 22865, pp. 1-7 with Supplementary Information (hereinafter “V at __”). 

It is not readily apparent that a grace period inventor disclosure exception applies, given the fewer and different joint inventors named in the application vis-à-vis the authorship of the Vimalanathan reference, as well as the discussion of “technical assistance” given by others, etc. (V at 7) (“The authors thank Dr. Paul Eggers for his technical assistance, and Associate Professor Amanda Ellis for discussions on the optical absorbance characterisations.”). See generally MPEP 2153.01(a). Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference, and not just those portions called out. 
With respect to Claim 59, this claim requires “providing a composition comprising starting CNTs.” A composition comprising nanotubes is taught. (V at 6, “Methods”).
Claim 1 further requires “introducing the composition comprising starting CNTs to a thin film tube reactor comprising a tube having a longitudinal axis, wherein the angle of the longitudinal axis relative to the horizontal is between about 0 degrees and about 90 degrees.” The composition is introduced into a thin film tube reactor with a longitudal axis at a tilt angle of 45 degrees. Id. (“Under the confined mode operation, the solution mixture (1 mL) was then placed in the 20 mm borosilicate NMR glass tube (ID 16.000 ± 0.013 mm) and placed in the vortex fluidic device (VFD), under the optimized rotating speed of 7500 rpm, at a tilt angle of 45 degrees.”).
Claim 59 further requires “rotating the tube about the longitudinal axis at a predetermined rotational speed.” The tube is rotated. Id. 
Claim 59 further requires “exposing the CNT composition in the thin film tube reactor to laser energy at a predetermined energy dose.” The composition is exposed to “predetermined” laser energy. Id. (“Simultaneously, a nanosecond pulsed laser processing system with an energy of approximately 260 mJ was applied to the rapidly rotating system for a period of time (10 minutes, 30 minutes and 1 hour), depending on the resulting length distribution.”). 
Claim 59 further requires “recovering the single walled carbon nanotube product comprising predominantly CNTs having a desired average length from the thin film tube reactor.” Nanotubes with a “desired” length are recovered. Id. 
Claim 59 further requires “the predetermined rotational speed is from about 6000 rpm to about 7500 rpm.” A rotational speed of 7500 rpm is taught. Id. 
Claim 59 further requires “the predetermined energy dose is from about 200 mJ to about 600 mJ.” A “predetermined” energy dose of 260 mJ is taught. Id. 
Claim 59 further requires “the values of the predetermined rotational speed and the predetermined energy dose are selected to produce CNTs having an average length of from about et seq. – “Results and Discussion,” note especially Figs. 2-3 histograms and discussion of optimal parameters at pages 2-3).
As to Claim 60, 45 degrees is taught. (V at 3 – discussion of optimal parameters; 6 -“Methods”).
As to Claim 61, a rotational speed of 7500 rpm is taught. Id. 
As to Claim 62, the predetermined dose is taught. Id. 
As to Claim 63, addition to a solvent and water is taught. (V at 6 – “Methods”). 
As to Claim 64, NMP is taught. Id. 
As to Claim 65, the desired length is taught. (V at 2 et seq. – “Results and Discussion,” note especially Figs. 2-3 histograms and discussion of optimal parameters at pages 2-3).
As to Claim 66, water is taught. (V at 6 – “Methods”). 
As to Claim 67, the desired length is taught. (V at 2 et seq. – “Results and Discussion,” note especially Figs. 2-3 histograms and discussion of optimal parameters at pages 2-3).
As to Claim 68, NMP and water is taught. (V at 6 – “Methods”).
As to Claim 69, a 1:1 ratio is taught. Id.  
As to Claim 72, the “confined mode” is interpreted as batch operation. (V at 6 – “Methods”). Alternatively a “continuous flow mode” is taught. Id. 
As to Claim 73, “used” is exceptionally generic language. A ratio is taught. (V at 6 – “Methods”). Length is varied. (V at 2 et seq. – “Results and Discussion,” note especially Figs. 2-3 histograms and discussion of optimal parameters at pages 2-3). This is interpreted as “using.” 
As to Claim 74, more than one wavelength is taught. See e.g. (V at 2-3, discussion of optimization). 
II. Claim 59-69 and 72-74 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vimalanathan, et al, Fluid dynamic lateral slicing of high tensile strength carbon nanotubes, Scientific Reports 2016; 6: 22865, pp. 1-7 with Supplementary Information (hereinafter “V at __”).

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. Furthermore, note the extensive discussion of optimizing parameters (i.e. their result-effective variable nature) in V. (V at 2 et seq. – Results and Discussion). To the extant any values in any claims vary from the disclosure of V (no such concession is made), any such difference is readily optimized. Optimization of result-effective variables does not impart patentability. MPEP 2144.05. 
	
III. Claim(s) 70-71 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vimalanathan, et al, Fluid dynamic lateral slicing of high tensile strength carbon nanotubes, Scientific Reports 2016; 6: 22865, pp. 1-7 with Supplementary Information (hereinafter “V at __”) in view of:
(i) Shaffer, et al., Dispersion and Packing of Carbon Nanotubes, Carbon 1998; 36(11): 1603-1612 (hereinafter “Schaffer at __”).

The discussion accompanying “Rejections I-II” above are incorporated herein by reference.

As to Claims 70-71, V refers to the use of a suitable processing medium, due to nanotubes tendency to aggregate, etc., and teaches the use of various organic solvents/dispersants (V at 1). To the extent V may not teach the pretreated, oxidized nanotubes, this difference does not impart patentability. Oxidizing carbon nanotubes to facilitate their dispersion in aqueous solutions is well known in the art. Official notice is taken. Shaffer is evidence. (Schaffer at 1606, col. 1) (“Once 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736